Case 0:19-cv-62375-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 1 of 11



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.

  HOWARD MICHAEL CAP LAN ,

               Plaintiff,

               vs.

  MASTERS PAINT & BODY SHOP, INC.,
  a Florida Profit Corporation, and CARLOS
  A. GUZMAN, an Individual,

            Defendants.
  _______________________________/

                                     COMPLAINT

  Plaintiff HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the
  undersigned counsel, hereby files this complaint and sues MASTERS PAINT &
  BODY SHOP, INC. (“MP”), and CARLOS A. GUZMAN, (“C.A. Guzman”) (hereinafter,
  collectivel y referred to as “Defendants”), for declaratory and injunctive relief;
  for discrimination based on disabilit y; and for the resultant attorney's fees,
  expenses, and costs (including, but not limited to, court costs and expert fees),
  pursuant to 42 U.S.C. §12181 et. se q., ("AMER ICANS WITH DISABILITIES
  ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.    This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and § 1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendant s’ violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE
  2.     The venue of all events giving rise to this lawsuit is loc ated in BROWARD

                                             1
Case 0:19-cv-62375-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 2 of 11



  Count y, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of
  the United States District Court for the Southern District of Florida, this is the
  designated court for this suit.


  PARTIES
  3.     Plaintiff, HOWARD MICHAEL CAP LAN , is a resident of the State of
  Florida. At the time of Plaintiff’s visit to Masters Paint & Body Shop Inc. (“Subject
  Facility”), Plaintiff suffered from a “qualified disabilit y” under the ADA, which
  substantiall y limits Plaintiff’s major life activities, i ncluding but not limited to
  walking, and requires the use of a mobility aid . The Plaintiff personall y visited
  Masters Paint & Body Shop Inc., but was denied full and equal access, and full and
  equal enjoyment of the facilities, services, goods, and ameniti es within Masters
  Paint & Body Shop Inc., which is the subject of this lawsuit. The Subject Facilit y is
  an auto body shop and Plaintiff wanted to inquire about their services , but was
  unable to due to the discriminatory barriers enumerated in Paragraph 15 of this
  Complaint.


  4.     In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN , is an
  advocate of the rights of similarl y situated disabled persons and is a “tester” for
  the purpose of asserting his civil rights and monitoring, ensuring and
  determining whether places of public accommodation are in compliance with the
  ADA.


  5.     Defendants, MP and C.A. Guzman are authorized to conduct business and
  are in fact conducting business within the State of Florida. The Subject Facilit y
  is located at 2122 S.W. 59th Ave., West Park, FL 33023. Upon information and belief,
  MP is the lessee and/or operator of the Real Propert y and therefore held
  accountable of the violations of the ADA in the Subject Facilit y which is the
  matter of this suit. Upon information and belief, C.A. Guzman is the owner and
  lessor of the Real Propert y where the Subject Facilit y is located and therefore
  held accountable for the violations of the ADA in the Subject Facilit y which is

                                            2
Case 0:19-cv-62375-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 3 of 11



  the matter of this suit.


  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re -alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On Jul y 26, 1990, Congress enacted the Americans w ith Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactmen t of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.5 08(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disabilit y, and this number shall increase as the population continues to
          grow and age;

        ii. historicall y, societ y has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attent ion;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;

        iv. individuals with disabilities           continuall y suffer    forms of
          discrimination,    including:    outright    intentional   exclusion;  the
          discriminatory     effects    of    architectural,    transportation,  and
          communication barriers; failure to make modificat ions to existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

        v. the continuing existence of unfair and unnecessary discrimination and

                                          3
Case 0:19-cv-62375-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 4 of 11



           prejudice denies people with disabilities the opportunit y to compete on
           an equal basis and to pursue those opportunities for which this countr y
           is justifiabl y famous, and costs the Uni ted States billions of dollars in
           unnecessary expenses resulting from dependency and non -productivit y.

  9.    As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitl y stated
  that the purpose of the ADA was to:

        i. provide a clear and comprehensive national mandate for the elimination
          of discrimination against individuals with disabilities;

        ii. provide clear, strong, consistent, enforceable standards addressing
          discrimination against individuals with disabilities; and,

        iii. invoke the sweep of cong ressional authorit y, including the power to
          enforce the fourteenth amendment and to regulate commerce, in order to
          address the major areas of discrimination faced on a daily basis b y
          people with disabilities.

  10.   Pursuant to 42 U.S.C. §12181(7), and 28 CF R §36.104, Title III, no
  individual may be discriminated against on the basis of disabilit y with regards
  to the    full   and   equal   enjoyment   of   the   goods,   services,   facilities, or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a p lace of public accommodation. Masters
  Paint & Body Shop Inc. is a place of public accommodation by the fact it is an
  establishment that provides goods/services to the general public, and therefore,
  must compl y with the ADA. The Subject Facilit y is open to the public, its
  operations affect commerce, and it is a service establishment . See 42 U.S.C.
  Sec. 12181 (7) and 28 C.F.R. 36.104. Therefore, the Subject Facilit y is a p ublic
  accommodation that must compl y with the ADA.


  11.   The Defendants have discriminated, and continue to discriminate against
  the Plaintiff, and others who are similarly situated, by denying access to, and
  full and equal enjoyment of goods, services, facilities, privileges, advan tages
  and/or accommodations at Masters Paint & Body Shop Inc. located at 2122 S.W. 59th
  Ave., West Park, FL 33023, as prohibited by 42 U.S.C. §12182, and 42 U.S.C.
  §12101 et. seq.; and by failing to remove architectural barrier s pursuant to 42

                                             4
Case 0:19-cv-62375-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 5 of 11



  U.S.C. §12182(b)(2)(A)(iv).


  12.   Plaintiff has visited the Subject Facilit y, and has been denied full, safe,
  and equal access to the facilit y and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facilit y within the next six
  months. The Subject Facilit y is in close proximit y to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendants' failure and refusal to provide people with
  disabilities with full and equal access to their facilit y. Therefore, Plaintiff
  continues to suffer from discrimination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on Jul y 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibilit y
  guidelines (hereinafter referred t o as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

  C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

  following specific violations which Plaintiff personall y encountered and/or has

  knowledge of:

           a. The parking facility beside the auto body office does not provide a

               compliant accessible parking space. 2010 ADA Standards 502.1




                                             5
Case 0:19-cv-62375-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 6 of 11



           b. The parking facility does not have the minimum number of accessible

                parking spaces required. 2010 ADA Standards 208.2

           c. At time of inspection, there were several parking spaces occupied with

                customer cars and zero (0) accessible parking spaces. One (1) accessible

                parking space with adjacent access aisle is required. 2010 ADA Standards

                208.2

           d. Where a total of four or fewer parking spaces, including accessible

                parking spaces, are provided on a site, identification of accessible parking

                spaces are not required by DOJ regulations. All other accessible routes and

                elements at the facility must be compliant. 2010 ADA Standards 216.5

           e.   The parking facility does not provide compliant directional and

                informational signage to a compliant accessible parking space. 2010 ADA

                Standards 216.5

           f. There is no compliant access aisle attached to an accessible route serving

                any existing parking space which would allow safe entrance or exit of

                vehicle for accessible persons requiring mobility devices. 2010 ADA

                Standards 502.2

           g. The parking lot ground surface has areas with broken concrete,

                depressions and rough surfaces. A firm surface resists deformation by

                either indentations or particles moving on its surface. A slip-resistant

                surface provides sufficient frictional counterforce to the forces exerted in

                walking to permit safe ambulation. Only vertical changes in level of 1/4




                                                 6
Case 0:19-cv-62375-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 7 of 11



                inch high maximum are permitted to be vertical. 2010 ADA Standards

                303.2

            h. There is currently no existing accessible route to help persons with

                disabilities safely maneuver through the parking facilities. Accessible

                routes must connect parking spaces to accessible entrances. In parking

                facilities where the accessible route must cross vehicular traffic lanes,

                marked crossings enhance pedestrian safety, particularly for people using

                wheelchairs and other mobility aids. 2010 ADA Standards 502.3

            i. The main office door has a non-compliant knob type door handle.

                Operable parts must be operable with one hand and not require tight

                grasping, pinching, or twisting of the wrist. 2010 ADA Standards 309.4

            j. The facility does not provide compliant directional and informational

                signage to an accessible route which would lead to an accessible entrance.

                Where not all entrances comply, compliant entrances must be identified by

                the International Symbol of Accessibility. Directional signs that indicate

                the location of the nearest compliant entrance must be provided at

                entrances that do not comply. 2010 ADA Standards 216.6

  16.   Upon information and belief ther e are other current violations of the ADA
  at Masters Paint & Body Shop Inc.. Onl y upon full inspection can all violations be
  identified.   Accordingl y, a complete list of violations will require an on -site
  inspection by Plaintiff’s representatives pursuant to Rule 34b of the Federal
  Rules of Civil Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readil y achievable and technicall y


                                                7
Case 0:19-cv-62375-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 8 of 11



  feasible. To date, the readil y achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendants were required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendants have failed to compl y with this mandate.


  19.   The Plaintiff has been obligated to retain the und ersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
  U.S.C. §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested w ith the authorit y to
  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facilit y unti l the
  requisite modifications are completed.


  REQUEST FOR RELIEF
  WHEREFORE, the Plaintiff demands judgment against the Defendants and
  requests the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facilit y owned, operated
  and/or controlled by the Defendants is in violation of the ADA;


  22.   That this Honorable Court enter an Order requiring Defendants to alter the
  Subject Facilit y to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;



                                            8
Case 0:19-cv-62375-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 9 of 11



  23.   That this Honorable Court enter an Order directing the Defendants to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendants to
  undertake and complete corrective procedures to the Subject Facilit y;


  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to the Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.

  Dated this September 24, 2019.

  Respectfull y submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                          9
Case 0:19-cv-62375-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 10 of 11



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.

   HOWARD MICHAEL CAP LAN ,

                Plaintiff,

                vs.

   MASTERS PAINT & BODY SHOP, INC.,
   a Florida Profit Corporation, and CARLOS
   A. GUZMAN, an Individual,

             Defendants.
   _______________________________/

                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 24, 2019, I electronicall y filed the
   Complaint along with a Summons for each Defendant with t he Clerk of Court
   using CM/ECF. I also certify that the aforementioned documents are being
   served on all counsel of re cord, corporations, or pro se parties identified on the
   attached Service List in the manner specified via Service of Process by an
   authorized Process Server, and that all future pleadings, motions and documents
   will be served either via transmission of Not ices of Electronic Filing generated
   by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
   to receive electronicall y Notices of Electronic Filing.

   By: Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No.: 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach Boulevard, Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   E-Mail: ronsternlaw@gmail.com
   Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                              10
Case 0:19-cv-62375-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 11 of 11



                                 SERVICE LIST:

    HOWARD MICHAEL CAP LAN , Plaintiff, vs. MASTERS PAINT & BODY SHOP,
       INC., a Florida Profit Corporation, and CARLOS A. GUZMAN, an Individual

              United States District Court Southern District Of Florida

                                     CASE NO.


   MASTERS PAINT & BODY SHOP, INC.

   REGISTERED AGENT:

   GUZMAN, CARLOS A
   2122 S.W. 59TH AVENUE
   WEST PARK, FL 33023-3047

   VIA PROCESS SERVER


   CARLOS A. GUZMAN

   2122 S.W. 59TH AVENUE
   WEST PARK, FL 33023-3047

   VIA PROCESS SERVER




                                         11
